Citation Nr: 0206416	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  95-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an earlier effective date prior to February 4, 
1994, for the assignment of an increased schedular rating of 
50 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted a 50 percent rating for 
PTSD, effective February 4, 1994.  The veteran filed a Notice 
of Disagreement (NOD) seeking an effective date prior to 
February 4, 1994, for the assignment of an increased 
schedular rating of 50 percent for his service-connected 
PTSD.

The aforementioned issue was previously before the Board in 
March 1999, at which time it was remanded to the RO for 
adjudication and to comply with the VA's duty to assist the 
veteran in obtaining all evidence necessary to substantiate 
his claim. The Board's findings and remand instructions shall 
be explained in greater detail below.

It should be noted that in March 1999, the Board referred 
back to the RO the issue of whether there was clear and 
unmistakable error (CUE) in the RO's April 1994 rating 
decision.  It was also held at that time to not be properly 
before the Board and not inextricably intertwined with the 
issues on appeal.  It does not appear from the claims folder 
that the matter has adjudicated by the RO. Therefore, the 
matter of CUE in the April 1994 RO decision is again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  A March 1999 Board decision found that the veteran's VA 
compensation for PTSD, then evaluated as 30 percent 
disabling, was improperly terminated on May 1, 1990. The 
veteran's 30 percent evaluation for PTSD was reinstated for 
the period of May 1, 1990 to February 3, 1994

3.  VA Form 21-4138, Statement in Support of Claim, received 
February 4, 1994, is a claim for an increased schedular 
rating for service-connected PTSD; it is not factually 
ascertainable that the disability increased to a level of 50 
percent prior to that time.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 
4, 1994, for the grant of a 50 percent schedular rating for 
PTSD, have not been met. 38 U.S.C.A. §5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2001); 66 Fed. Reg. 45, 630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed into 
law legislation that eliminates the requirement of submitting 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001)).  The change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  VA has indicated that, with the exception 
of the amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) 
(the second sentence), and 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, as explained below, prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter readjudicated the veteran's claim.  The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  More specifically, 
in a rating decision dated April 1994, statements of the case 
dated August 1994 and May 1996, a supplemental statement of 
the case dated September 2001, and letters notifying the 
veteran of those decisions, the RO notified the veteran of 
regulations pertinent to his claim, informed the veteran of 
the reasons for which his claim had been denied, and of the 
evidence needed to substantiate his claim.  The RO also 
provided him an opportunity to submit additional evidence and 
argument in support of his claim.  It is noted that the 
veteran withdrew his request for a hearing in October 1997.  

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  The veteran's claim was remanded by the 
Board for adjudication and further development in March 1999.  
Pursuant to the remand, the veteran was sent a letter in 
February 2001, which requested that the veteran provide dates 
and places of treatment at VA facilities between 1989 and 
1994.  The letter also requested the names and address of 
non-VA providers during that time period.  The veteran failed 
to respond and no additional evidence was received. "The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians.  The claimant must provide enough information to 
identify and locate the existing records..." See 66 Fed. Reg. 
45620, 45631 (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(i). The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
by no means a one-way street, and a veteran's obligation to 
provide certain facts, in this case by providing names, 
addresses, and dates of treatment for PTSD, is not an 
impossible or onerous task.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In the instant case, the Board has developed the medical 
record to the extent possible.  The veteran has not reported, 
and the Board is not aware of, any other outstanding evidence 
that needs to be obtained in support of the veteran's claim.  
The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, further development to comply with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

Historically, service connection for PTSD was granted by a 
June 1981 rating decision.  A 30 percent evaluation was 
assigned, effective from December 1980. 
The RO terminated the veteran's VA compensation benefits for 
PTSD effective May 1, 1990, providing as their reason the 
veteran's failure to report for a scheduled VA examination.  
VA Form 21-4138, Statement in Support of Claim, received on 
February 4, 1994, was construed as a request reinstatement 
payment of benefits/and or a request to reopen service-
connection for PTSD. An April 1994 rating decision granted a 
50 percent evaluation from February 4, 1994, and indicated 
that the evidence was insufficient to evaluate the period 
between May 1, 1990 and February 3, 1994.

The veteran's representative submitted a notice of 
disagreement in May 1994, contending in substance that the 50 
percent evaluation should have been made effective February 
1993 when the veteran was hospitalized for a "service-
connected disability."  An April 1996 rating decision 
continued the 50 percent disabling rating for PTSD.  A March 
11, 1999, Board decision determined that the veteran's VA 
compensation for PTSD, then evaluated as 30 percent 
disabling, was improperly terminated on May 1, 1990.  

The Board ordered that the veteran's 30 percent disabling 
rating be reinstated for the period of May 1, 1990 to 
February 3, 1994.  The issue currently on appeal was remanded 
for adjudication and development.  The Board found that the 
RO had previously determined that the written statement of 
February 1994 was a claim to reopen service connection for 
PTSD and not a claim for an increased evaluation; however, as 
the Board had determined that the veteran's VA compensation 
for PTSD was improperly terminated, it concluded that it was 
now appropriate to adjudicate the earlier effective date 
claim.  The RO was instructed to inquire of the veteran dates 
and places of treatment, both VA and non-VA between 1989 and 
1994, for which he sought treatment for PTSD.  The veteran 
failed to respond.  The matter has now been returned to the 
Board for disposition of the issue on appeal.

The assignment of effective dates of awards for increased 
rating is governed by 38 U.S.C.A. § 5110(b)(2), which 
provides that the "effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
Otherwise, the effective date of an award based on a claim 
for increase of compensation "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation provides generally that the 
effective date for increased ratings is the date of receipt 
of claim or date entitlement arose, whichever is later. 38 
C.F.R. § 3.400(o)(1).  The regulation also provides that the 
effective date of an award of increased rating for disability 
compensation is the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
the claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).

In the instant case, prior to the veteran's February 1994 
request for an increased rating, it is not factually 
ascertainable that an increase in disability had occurred.  
The veteran's claims folder is devoid of any medical records 
between the date of the last confirmed rating decision in 
June 1987 and his February 1994 request.  Pursuant to the 
March 1999 Board remand, the veteran was afforded the 
opportunity to submit additional argument and evidence in 
support of his earlier effective date claim.  The veteran 
failed to provide the requested information.  Therefore, the 
effective date is the date of receipt of claim, February 4, 
1994. 38 C.F.R. § 3.400(o)(2).  The preponderance of the 
evidence is against the veteran's claim of entitlement to an 
earlier effective date.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in resolution of this claim and his 
claim must be denied. 


ORDER

An effective date prior to February 4, 1994, for the 
assignment of an increased schedular rating of 50 percent for 
PTSD, is denied.


__________________________
NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

